DETAILED ACTION
This action is in response to application filed on 25 November 2020.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jardine (US 2022/0135039 A1).
Regarding claims 1, 8, and 14, Jardine discloses a method comprising: 
determining, via a processor of a telematics unit of a vehicle, whether power to an antenna of the vehicle would result in radiated power emissions that would exceed a regulatory requirement { (see [0178, 0557, 0673]; Figs. 2A-5) }; and 
reducing power to the antenna, via instructions provided by the processor, when it is determined that the power to the antenna would result in radiated power emissions that would exceed the regulatory requirement { (see [0178, 0557, 0673]; Figs. 2A-5) }.

Regarding claims 2, 9, and 15, Jardine discloses the method of claim 1, further comprising: obtaining sensor data from one or more sensors as to whether an antenna is connected to a telematics unit of a vehicle; wherein the reducing of power to the antenna is performed only upon a further condition that the antenna is connected to the telematics unit { (see [0178, 0557, 0673]; Figs. 2A-5) }.
Regarding claims 3, 10, and 16, Jardine discloses the method of claim 1, further comprising: determining, via location sensor data obtained via a satellite-based location network, a geographic location in which the vehicle is being operated; wherein the step of determining whether power to the antenna would result in radiated power emissions that would exceed a regulatory requirement is based on regulatory requirements of a particular jurisdiction corresponding to the geographic location; and wherein the step of reducing power to the antenna is performed when it is determined that the power to the antenna would result in radiated power emissions that would exceed the regulatory requirements of the particular jurisdiction { (see [0178, 0557, 0673]; Figs. 2A-5) }.
Regarding claims 4, 11, and 17, Jardine discloses the method of claim 1, wherein the step of reducing power to the antenna comprises: reducing a maximum power limit to the antenna for a radio frequency or radio access technology (RAT) at which the telematics system is operating, when it is determined that the power to the antenna would result in radiated power emissions that would exceed the regulatory requirement.
Regarding claim 5, Jardine discloses the method of claim 4, wherein the step of reducing power to the antenna comprises: reducing the maximum power limit to the antenna only for the radio frequency or RAT at which the telematics system is operating, and not for other radio frequencies RATs, when it is determined that the power to the antenna would result in radiated power emissions that would exceed the regulatory requirement { (see [0178, 0557, 0673]; Figs. 2A-5) }.
Regarding claims 6, 12, and 18, Jardine discloses the method of claim 4, wherein the maximum power limit to the antenna is reduced by a magnitude that is determined based on a table stored in a non-transitory computer memory as to power reductions required for a particular type of the vehicle for a plurality of different combinations of radio frequencies in which the telematics unit may be operating and jurisdictions in which the vehicle may travel { (see [0178, 0557, 0673]; Figs. 2A-5) }.
Regarding claims 7, 13, and 20, Jardine discloses the method of claim 6, wherein the table is generated based on testing in a laboratory using one or more vehicles of a same type as the vehicle with respective telematics units operating at a plurality of different radio frequencies/RATs, with antenna gain for the antenna measured at each of the plurality of frequencies/RATs { (see [0178, 0557, 0673]; Figs. 2A-5) }.










Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462          

WJD,Jr
16 December 2022